DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. WO 2016/072787, of record, in view of Rune et al. WO 2015/002578.
Claims 1 and 11:
	Nigam et al. discloses a method and a wireless transmit/receive unit (WTRU) (UE), comprising: a memory; and a processor configured to: 
monitor a channel for a plurality of types of signals during a first monitoring period (wake up period; Nigam et al.; Fig. 7; page 14; [91]), wherein the plurality of types of signals comprises a first type of signal (stop indication; Nigam et al.; page 14; [91]), and wherein the first type of signal comprises an indication that indicates the channel has been acquired (the stop monitoring indication can be sent on the licensed carrier for example when cross carrier scheduling is used for the unlicensed channel or it can be sent on the unlicensed channel itself if the unlicensed channel is occupied by the eNB; page 13; [83]),
on a condition that the first type of signal (stop indication; Nigam et al.; page 14; [91]) is received during the first monitoring period, determine that a second monitoring period will occur at a first time (DRX on period as a next wake up period); and 
on a condition that the first type of signal is not received (stop indication is not  received… “stop indication is received or the wake up pattern ends”) during the first monitoring period, determine that the second monitoring period will occur at a second time (wake up durations as per the configured wakeup pattern; See Fig. 7), the second time being earlier than the first time (wake up durations as per the configured wakeup pattern occur earlier then DRX on period, as illustrated and explained with respect to the Fig. 7;  UE on receiving the wake up pattern monitors the unlicensed channel at the on duration of the configured DRX and then at the wake up durations as per the configured wakeup pattern until the stop indication is received or the wake up pattern ends following which the UE stops monitoring the unlicensed channel until the next DRX on period; Nigam et al.; page 14; [91]).
Nigam et al. fails to teach a second type of signal and the second type of signal comprises a message that comprises scheduling information for a transmission to or from the WTRU on the channel.
However, Rune et al. discloses a second type of signal and the second type of signal comprises a message that comprises scheduling information (monitor a certain repetitive downlink signaling channel to check for paging indications directed towards it. In EPS this consists of monitoring the PDCCH (Physical Downlink Control Channel) for downlink resource assignments addressed to a dedicated RNTI (Radio Network Temporary Identity), the paging RNTI (P-RNTI) (defined in the standard to be the hexadecimal value FFFE) . The P-RNTI is a group identity used for paging, it identifies a group of mobiles in the paging message and is shared among all UEs. When detecting the P-RNTI in a DL resource assignment (also referred to as DL scheduling assignment) on the PDCCH, the UE has to receive the Paging RRC message, which is transmitted on the downlink transmission resources on the PDSCH (Physical Downlink Shared Channel) that were assigned by the DL resource assignment on the PDCCH…. A paging DRX cycle is thus divided into a sleep period and an active period, wherein the active period essentially is equal to a potential paging occasion; page 2, line 14-page 3, line 12) for a transmission to or from the WTRU on the channel (Rune et al.; S20; S70; Fig. 6; page 20, lines 14-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide paging during DRX wakeup periods in the system taught by Nigam et al. as taught by Rune et al. in order to provide data delivery in the system.
Claim 15:
	Nigam et al. discloses a wireless transmit/receive unit (WTRU) (UE), comprising: a memory; and a processor configured to: 
monitor a channel for a plurality of types of signals during a first monitoring period (wake up period; Nigam et al.; Fig. 7; page 14; [91]), wherein the plurality of types of signals comprises a first type of signal (stop indication; Nigam et al.; page 14; [91]), and wherein the first type of signal comprises an indication that indicates the channel has been acquired (the stop monitoring indication can be sent on the licensed carrier for example when cross carrier scheduling is used for the unlicensed channel or it can be sent on the unlicensed channel itself if the unlicensed channel is occupied by the eNB; page 13; [83]),
on a condition that the first type of signal (stop indication; Nigam et al.; page 14; [91]) is received during the first monitoring period, determine that a second monitoring period will occur at a first time (DRX on period as a next wake up period); and 
on a condition that the first type of signal is not received (stop indication is not  received… “stop indication is received or the wake up pattern ends”) during the first monitoring period, determine that the second monitoring period will occur at a second time (wake up durations as per the configured wakeup pattern; See Fig. 7), the second time being earlier than the first time (wake up durations as per the configured wakeup pattern occur earlier then DRX on period, as illustrated and explained with respect to the Fig. 7;  UE on receiving the wake up pattern monitors the unlicensed channel at the on duration of the configured DRX and then at the wake up durations as per the configured wakeup pattern until the stop indication is received or the wake up pattern ends following which the UE stops monitoring the unlicensed channel until the next DRX on period; Nigam et al.; page 14; [91]).
Nigam et al. fails to teach a second type of signal and the second type of signal comprises a message that comprises scheduling information for a transmission to or from the WTRU on the channel; a condition that the second type of signal is not received during the first monitoring period.
However, Rune et al. discloses a second type of signal and the second type of signal comprises a message that comprises scheduling information (monitor a certain repetitive downlink signaling channel to check for paging indications directed towards it. In EPS this consists of monitoring the PDCCH (Physical Downlink Control Channel) for downlink resource assignments addressed to a dedicated RNTI (Radio Network Temporary Identity), the paging RNTI (P-RNTI) (defined in the standard to be the hexadecimal value FFFE) . The P-RNTI is a group identity used for paging, it identifies a group of mobiles in the paging message and is shared among all UEs. When detecting the P-RNTI in a DL resource assignment (also referred to as DL scheduling assignment) on the PDCCH, the UE has to receive the Paging RRC message, which is transmitted on the downlink transmission resources on the PDSCH (Physical Downlink Shared Channel) that were assigned by the DL resource assignment on the PDCCH…. A paging DRX cycle is thus divided into a sleep period and an active period, wherein the active period essentially is equal to a potential paging occasion; page 2, line 14-page 3, line 12) for a transmission to or from the WTRU on the channel (Rune et al.; S20; S70; Fig. 6; page 20, lines 14-33) a condition that the second type of signal is not received during the first monitoring period (page is not detected as illustrated on Fig. 6; page 19, lines 22-26; the UE should preferably enter sleep mode temporarily S80 while waiting for the next paging occasion in the burst; Rune et al.; Fig. 6; page 21, lines 28-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide paging during DRX wakeup periods in the system taught by Nigam et al. as taught by Rune et al. in order to provide data delivery in the system.
Claim 3:
Nigam et al. and Rune et al. disclose the claimed invention as to claim 1 above.
Furthermore, Rune et al. discloses on a condition that the second type of signal is received during the first monitoring period, send or receive the transmission based on the scheduling information (Rune et al.; S20; S70; Fig. 6; page 20, lines 14-33).
Claim 4:
Nigam et al. and Rune et al. disclose the claimed invention as to claim 1 above.
Furthermore, Nigam et al. discloses the channel is comprised in an unlicensed band (Nigam et al.; page 14; [91]).
Claim 7, 13 and 16:
Nigam et al. and Rune et al. disclose the claimed invention as to claims 1, 11 and 15 above.
Furthermore, Nigam et al. discloses the first and second monitoring periods correspond to active periods (wake up periods; Nigam et al.; Fig. 7; page 14; [91]) of a discontinuous reception (DRX) cycle (Nigam et al.; page 14; [91]), and a time between an end of the first monitoring period and a start of the second monitoring period corresponds to a sleep period of the DRX cycle (Nigam et al.; page 14; [91]; Abstract), and wherein the first time is determined based on a long DRX cycle configuration (DRX on period; Nigam et al.; Fig. 7) and the second time is determined based on a short DRX cycle configuration (the configured wakeup pattern; Nigam et al. [91]).
Claims 8, 14 and 17:
Nigam et al. and Rune et al. disclose the claimed invention as to claims 1, 11 and 15 above.
Nigam et al. and Rune et al. disclose the first monitoring period corresponds to a first paging occasion and the second monitoring period corresponds to a second paging occasion (paging during DRX wakeup periods in the system taught by Nigam et al. as taught by Rune et al.).
Claims 9 and 19:
Nigam et al. and Rune et al. disclose the claimed invention as to claims 8 and 14 above.
Nigam et al. and Rune et al. disclose activating a conditional paging occasion for the second paging occasion during the second monitoring period to monitor the channel based on not receiving the first type of signal (paging during DRX wakeup periods in the system taught by Nigam et al. as taught by Rune et al. where the UE should preferably enter sleep mode temporarily S80 while waiting for the next paging occasion in the burst; Rune et al.; page 21, lines 5-30).
Claims 10 and 20:
Nigam et al. and Rune et al. disclose the claimed invention as to claim 1 above.
Furthermore, Nigam et al. discloses determine the first type of signal (stop indication; Nigam et al.; page 14; [91]) as an indication that indicates the WTRU can go to sleep until a start of the second monitoring period based on a condition that the first type of signal but not the second type of signal is received during the first monitoring period (Nigam et al.; page 14; [91]; Abstract).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. WO 2016/072787,of record, in view of Rune et al. WO 2015/002578 and further in view of Sui et al. WO 2018/174805.
Nigam et al. and Rune et al. disclose the claimed invention as to claims 1 and 11 above.
Furthermore, Nigam et al. discloses regarding claim 18, the channel is comprised in an unlicensed band (Nigam et al.; page 14; [91]).
Nigam et al. and Rune et al. fail to teach regarding claim 5, the first type of signal comprises a reference signal (RS).
Nigam et al. and Rune et al. fail to teach regarding claim 18, the first type of signal comprises at least one of a reference signal (RS) or downlink control information (DCI) indicating that the channel has been acquired.
However, Sui et al. discloses the first type of signal comprises at least one of a reference signal (RS) (Sui et al.; page 11, lines 26-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a predetermined bits sequence that is modulated to symbols to indicate "go-to-sleep" in the system taught by Nigam et al. and Rune et al. as taught by Sui et al. in order to allow an easy implementation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. WO 2016/072787,of record, in view of Rune et al. WO 2015/002578 and further in view of Hwang et al. US 2019/0239189.
Nigam et al. and Rune et al. disclose the claimed invention as to claim 1 above.
Furthermore, Nigam et al. discloses the stop monitoring indication can be sent if the channel has been acquired (the stop monitoring indication can be sent on the licensed carrier for example when cross carrier scheduling is used for the unlicensed channel or it can be sent on the unlicensed channel itself if the unlicensed channel is occupied by the eNB; page 13; [83]).
Nigam et al. and Rune et al. fail to teach the first type of signal comprises downlink control information (DCI).
However, Hwang et al. discloses DCI representing wake-up information and DCI representing go-to-sleep information may be set to have the same size, and bits of the respective pieces of DCI may indicate different pieces of information (Hwang et al.; [0286]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide DCI representing go-to-sleep information in the system taught by Nigam et al. and Rune et al. as taught by Hwang et al. in order to reuse the existing control information for indication purposes.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416